 



EXHIBIT 10.59

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

SOLEXA, INC.

WARRANT TO PURCHASE COMMON STOCK

April 25, 2005

Void After April 25, 2010

     This Certifies That, for value received, [___], or assigns (the “Holder”),
is entitled to subscribe for and purchase at the Exercise Price (defined below)
from Solexa, Inc., a Delaware corporation, with its principal office at 25861
Industrial Boulevard, Hayward, CA 94545 (the “Company”) up to [___] shares of
the common stock of the Company, par value $0.01 per share (the “Common Stock”).

     1. Definitions. As used herein, the following terms shall have the
following respective meanings:

         (a) “Exercise Period” shall mean the period commencing with the date
that is one hundred and eighty (180) days after the date hereof and ending five
(5) years from the date hereof, unless sooner terminated as provided below.

         (b) “Exercise Price” shall mean five dollars ($5.00) per share, subject
to adjustment pursuant to Section 5 below.

         (c) “Exercise Shares” shall mean the shares of the Common Stock
issuable upon exercise of this Warrant.

     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):

         (a) An executed Notice of Exercise in the form attached hereto;

         (b) Payment of the Exercise Price in cash or by check; and

         (c) This Warrant.

     Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”)

1.



--------------------------------------------------------------------------------



 



system if the Company is a participant in such system (and so long as the legend
may be removed in accordance with Section 4.10 of the Purchase Agreement), and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within 5 Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above (“Warrant Share Delivery Date”). This Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised by payment to the Company of the Exercise
Price.

     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

     2.1 Net Exercise. Notwithstanding any provisions herein to the contrary,
after the Filing Date (as defined in Section 7.2 of the Securities Purchase
Agreement dated April 21, 2005, by and among the Company and the individuals and
entities identified on the signature pages hereto (the “Purchase Agreement”)),
if (i) the Registration Statement (as defined in the Purchase Agreement) has not
been declared effective until such time as the Registration Statement is
declared effective or at any time a Registration Statement is no longer
effective and (ii) the fair market value of one share of the Company’s Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant by payment of cash, the Holder
may elect to receive shares equal to the value (as determined below) of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with the properly endorsed Notice
of Exercise in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:

         
 
  X = Y (A-B)    

               A    

     
Where X =
  the number of shares of Common Stock to be issued to the Holder
 
   
Y =
  the number of shares of Common Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)
 
   
A =
  the fair market value of one share of the Company’s Common Stock (at the date
of such calculation)
 
   
B =
  Exercise Price (as adjusted to the date of such calculation)

2.



--------------------------------------------------------------------------------



 



     For purposes of the above calculation, the “fair market value” of one share
of Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Nasdaq SmallCap Market or other trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the holders if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
“Bloomberg”) for the ten (10) consecutive trading days immediately preceding
such date, or (ii) if the Nasdaq SmallCap Market is not the principal trading
market for the shares of Common Stock, the average of the reported sales prices
reported by Bloomberg on the principal trading market for the Common Stock
during the same period, or, if there is no sales price for such period, the last
sales price reported by Bloomberg for such period, or (iii) if neither of the
foregoing applies, the last sales price of such security in the over-the-counter
market on the pink sheets or bulletin board for such security as reported by
Bloomberg, or if no sales price is so reported for such security, the last bid
price of such security as reported by Bloomberg or (iv) if fair market value
cannot be calculated as of such date on any of the foregoing bases, the fair
market value shall be as determined by the Board of Directors of the Company in
the exercise of its good faith judgment.

     Notwithstanding anything herein to the contrary, if there is no
Registration Statement effective on the last day of the Exercise Period, this
Warrant shall be automatically exercised via net exercise pursuant to this
Section 2.1.

     2.2 Issuance of New Warrants. Upon any partial exercise of this Warrant,
the Company, at its expense, will forthwith and, in any event within five
(5) business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the Warrant Shares.

     2.3 Payment of Taxes and Expenses. The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any transfer
involved in the issuance of, and the preparation and delivery of certificates
(if applicable) representing, (i) any Warrant Shares purchased upon exercise of
this Warrant and/or (ii) new or replacement warrants in the Holder’s name or the
name of any transferee of all or any portion of this Warrant.

     2.4 Rescission Rights. If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 2 by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.

     3. Covenants of the Company.

     3.1 Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock

3.



--------------------------------------------------------------------------------



 



shall not be sufficient to permit exercise of this Warrant, the Company will
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes.

     3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

     4. Disposition of Warrant and Exercise Shares.

         (a) The Holder further agrees not to make any disposition of all or any
part of the Warrant or Exercise Shares in any event unless and until:

               (i) The Company shall have received a letter secured by the
Holder from the Securities and Exchange Commission stating that no action will
be recommended to the Commission with respect to the proposed disposition; or

               (ii) There is then in effect a registration statement under the
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement; or

               (iii) The Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, for the Holder to
the effect that such disposition will not require registration of such Warrant
or Exercise Shares under the Act or any applicable state securities laws;
provided, however, that no such opinion of counsel shall be required for sales
(i) under Rule 144, (ii) to one of its nominees, affiliates or a nominee
thereof, (iii) to a pension or profit-sharing fund established and maintained
for its employees or for the employees of any affiliate, (iv) from a nominee to
any of the aforementioned persons as beneficial owner of this Warrant or such
Warrant Shares, or (v) to a qualified institutional buyer, so long as such
transfer is effected in compliance with Rule 144A under the Securities Act.

         (b) The Holder understands and agrees that subject to Section 4.10 of
the Purchase Agreement, all certificates evidencing the shares to be issued to
the Holder may bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

4.



--------------------------------------------------------------------------------



 



     5. Adjustment of Exercise Price and Shares.

         (a) In the event of changes in the outstanding Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number and class of shares available under the
Warrant in the aggregate and the Exercise Price shall be correspondingly
adjusted to give the Holder of the Warrant, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares or other property as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant.

         (b) If at any time or from time to time the holders of Common Stock of
the Company (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor,

               (i) Common Stock or any shares of stock or other securities which
are at any time directly or indirectly convertible into or exchangeable for
Common Stock, or any rights or options to subscribe for, purchase or otherwise
acquire any of the foregoing by way of dividend or other distribution (other
than a dividend or distribution covered in Section 5(a) above),

               (ii) any cash paid or payable otherwise than as a cash dividend
or

               (iii) Common Stock or additional stock or other securities or
property (including cash) by way of spinoff, split-up, reclassification,
combination of shares or similar corporate rearrangement (other than shares of
Common Stock pursuant to Section 5(a) above),

then and in each such case, the Holder hereof will, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had he been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.

     6. Subsequent Financings.

               (i) If, at any time prior to the second and one half (2 1/2) year
anniversary of the date hereof, the Company issues additional shares of Common
Stock or rights, warrants, options or other securities or debt convertible,
exercisable or exchangeable for shares of Common Stock or otherwise entitling
any individual or entity to acquire shares of Common Stock (collectively,
“Common Stock Equivalents”) at an effective net price to the Company per share
of Common Stock (the “Effective Price”) less than four dollars ($4.00) (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like after the date hereof), then the Exercise Price shall be reduced to
equal the product of (A) the Exercise Price in effect

5.



--------------------------------------------------------------------------------



 



immediately prior to such issuance of Common Stock or Common Stock Equivalents
times (B) a fraction, the numerator of which is the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issuance, plus
(2) the number of shares of Common Stock which the aggregate Effective Price of
the Common Stock issued (or deemed to be issued) would purchase at the Exercise
Price, and the denominator of which is the aggregate number of shares of Common
Stock outstanding or deemed to be outstanding immediately after such issuance.
For purposes of this paragraph, in connection with any issuance of any Common
Stock Equivalents, (A) the maximum number of shares of Common Stock potentially
issuable at any time upon conversion, exercise or exchange of such Common Stock
Equivalents (the “Deemed Number”) shall be deemed to be outstanding upon
issuance of such Common Stock Equivalents, (B) the Effective Price applicable to
such Common Stock shall equal the minimum dollar value of consideration payable
to the Company to purchase such Common Stock Equivalents and to convert,
exercise or exchange them into Common Stock (net of any discounts, fees,
commissions and other expenses), divided by the Deemed Number, and (C) no
further adjustment shall be made to the Exercise Price upon the actual issuance
of Common Stock upon conversion, exercise or exchange of such Common Stock
Equivalents.

               (ii) If, at any time while this Warrant is outstanding, the
Company issues Common Stock Equivalents with an Effective Price or a number of
underlying shares that floats or resets or otherwise varies or is subject to
adjustment based (directly or indirectly) on market prices of the Common Stock
(a “Floating Price Security”) in a transaction the primary purpose of which is
to raise capital, then for purposes of applying the preceding paragraph in
connection with any subsequent exercise, the Effective Price will be determined
separately on each Exercise Date and will be deemed to equal the lowest
Effective Price at which any holder of such Floating Price Security is entitled
to acquire Common Stock on such Exercise Date (regardless of whether any such
holder actually acquires any shares on such date).

               (iii) Notwithstanding the foregoing, no adjustment will be made
under this Section 6 in respect to any issuance of Common Stock (A) upon
exercise or conversion of any options or other securities described in the SEC
Documents (as defined in the Purchase Agreement) or Disclosure Schedule to the
Purchase Agreement or otherwise pursuant to any employee benefit plan of the
Company or its subsidiaries or hereafter adopted by the Company, or (B) in
connection with any grant of options to employees, officers, directors or
consultants of the Company pursuant to a stock option plan duly adopted by the
Company’s board of directors or in respect of the issuance of Common Stock upon
exercise of any such options.

     7. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

     8. Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity, (ii)

6.



--------------------------------------------------------------------------------



 



the Company effects any sale of all or substantially all of its assets in one or
a series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another individual or entity) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 5 above) (in any such
case, a “Fundamental Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 8 and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

     9. No Stockholder Rights. This Warrant in and of itself shall not entitle
the Holder to any voting rights or other rights as a shareholder of the Company.

     10. Registration Rights. The Holder of the Warrant Shares shall be entitled
to the registration rights to such Warrant Shares provided by the Purchase
Agreement.

     11. Transfer of Warrant. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel.

7.



--------------------------------------------------------------------------------



 



     12. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

     13. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to Holder at:

[_____]

or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other parties hereto.

     14. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

     15. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of California.

     16. Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Warrant or where any provision hereof is validly asserted as a defense,
the successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

8.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of April 25, 2005.

                  SOLEXA, INC.
 
           

  By:        

           
 
                Name:
 
                Title:
 
                Address: 25861 Industrial Boulevard                     Hayward,
CA 94545

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

TO: Solexa, Inc.

     (1) ¨ The undersigned hereby elects to purchase ______shares of the Common
Stock of Solexa, Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

          ¨ The undersigned hereby elects to purchase ______shares of Common
Stock of the Company pursuant to the terms of the net exercise provisions set
forth in Section 2.1 of the attached Warrant, and shall tender payment of all
applicable transfer taxes, if any.

     (2) Please issue a certificate or certificates representing said shares of
Common Stock of the Company in the name of the undersigned or in such other name
as is specified below:



--------------------------------------------------------------------------------



(Name)



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



(Address)

     (3) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares, other than as contemplated by Article 7 of the Securities Purchase
Agreement dated as of April 21, 2005 by and among the Company and the purchasers
named therein (the “Purchase Agreement”); (ii) the undersigned is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision
regarding its investment in the Company; (iii) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iv) the undersigned understands that the shares of Common Stock
issuable upon exercise of this Warrant have not been registered (except to the
extent a registration statement pursuant to and as contemplated by Article 7 of
the Purchase Agreement is effective) under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act, which exemption depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein, and, because such securities have not been registered under the
Securities Act, they must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available;
(v) the undersigned is aware that the aforesaid shares of Common Stock may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares for the number
of years prescribed by Rule 144, that among the conditions for use of the Rule
is the availability of current information to the public about the

 



--------------------------------------------------------------------------------



 



Company; and (vi) the undersigned agrees not to make any disposition of all or
any part of the aforesaid shares of Common Stock unless and until there is then
in effect a registration statement under the Securities Act covering such
proposed disposition and such disposition is made in accordance with said
registration statement, or the undersigned has provided upon the Company’s
reasonable request, an opinion of counsel satisfactory to the Company, stating
that such registration is not required.



         
 
       
 
       
(Date)
      (Signature)
 
       

       
 
       

      (Print name)

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information.
Do not use this form to purchase shares.)

     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   

   

(Please Print)

     
Address:
   

   

(Please Print)

Dated: __________, 20__

Holder’s

Signature:                                                            

Holder’s

Address:                                                             

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 